Luke, J.
1. On the trial of a traverse of a garnishee’s answer, where the plaintiff offers no testimony save that of himself to the effect that, a few days before the plaintiff filed his suit against the defendant, the garnishee admitted to him an existing indebtedness to the defendant, but on cross-examination stated that he did not know that any such indebtedness existed on the day of the service of the summons of garnishment, the judgment of the trial court overruling the traverse was not erroneous.
2. Where a statement of facts, on an appeal from the municipal court of Atlanta to the appellate division of that court, is so indefinite and incomplete that this court is unable to determine the merits of a contention based thereon without reference to the briefs of counsel, the contention will be disregarded by this court.
3. On exceptions to the judgment of a superior court overruling and dis*251missing a certiorari, contentions raised in the trial court by the excepting party will not be considered by this court unless insisted upon in his brief filed in this court.
Decided November 10, 1931.
Ripley & Bailey, for plaintiff.
R. B. Pullen, W. B‘. Knight, for defendant.
4. The superior court in the instant case did not err in its judgment “overruling anl dismissing” the certiorari herein.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.